Case 2:20-bk-54991      Doc 20     Filed 01/15/21 Entered 01/15/21 14:59:38           Desc Main
                                   Document Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: January 15, 2021




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re: Jeffrey Allen Drennan                     :      Case No. 20-54991

                                                 :      Chapter 13
                          Debtor(s)
                                                 :      Judge Jeffery P. Hopkins

                       ORDER CONFIRMING CHAPTER 13 PLAN
                       AND AWARDING ATTORNEY FEES (Doc #6)

       This matter is before the Court on the Chapter 13 Plan submitted by the Debtor(s) and any
amendments (“Plan”). Having reviewed the Plan, and noting that any objections have been
withdrawn, resolved or overruled, the Court finds that the Plan satisfies the requirements of 11
U.S.C. § 1325. The Plan is CONFIRMED, subject to the following:

    1. Any stipulations or other orders entered in this case relating to the Plan are incorporated
into this Order.

    2. The Debtor(s) shall make monthly payments to the Trustee until the Plan is completed,
for a period not to exceed sixty (60) months. The monthly payments shall be by payroll
deduction, unless otherwise ordered by the Court or agreed to by the Trustee. Payments shall be
sent to: Chapter 13 Trustee, PO Box 1718, Memphis, TN 38101-1718

    3. All property acquired by the Debtor(s) after the commencement of the case and before the
case is closed is within the jurisdiction of the Court.

   4. Except as provided by Local Bankruptcy Rule 6004-1(c)(3), the Debtor(s) shall not sell,
Case 2:20-bk-54991      Doc 20     Filed 01/15/21 Entered 01/15/21 14:59:38           Desc Main
                                   Document Page 2 of 2



dispose of, or transfer any property without the written approval of the Trustee or order of the
Court. See Local Bankruptcy Rule 6004-1 (c) and (d).

    5. The Debtor(s) shall fully and timely disclose to the Trustee and file any appropriate
notice, application or motion with the Court in the event of any change of the Debtor(s)’ address,
employment, marital status, or child or spousal support payments.

    6. The Debtor(s) shall keep the Trustee informed as to any claim for or receipt of money or
property regarding personal injury, workers compensation, bonuses, buyout, severance package,
lottery winning, inheritance, or any other funds to which the Debtor(s) may be entitled or
becomes entitled to receive. Before the matter can be settled and any funds distributed, the
Debtor(s) shall comply with all requirements for filing applications or motions for settlement
with the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the Local
Bankruptcy Rules. The Debtor(s) shall also keep the Trustee informed as to any claim for or
receipt of social security funds.

    7. The Debtor(s) shall not incur any non-emergency consumer debt, including the
refinancing of real property debt or purchases on credit in excess of $1,000, without the written
approval of the Trustee or order of the Court. See Local Bankruptcy Rule 4001-3(b).

    8. The stay under 11 U.S.C. § 362(a) and, if applicable, 11 U.S.C. §1301(a) is terminated as
to any surrendered property listed in Paragraph 6 of the Plan.

   9. THE VIOLATION BY THE DEBTOR(S) OF ANY PROVISIONS OF THIS
ORDER OR THE PLAN MAY RESULT IN DISMISSAL OF THE CASE, OR DENIAL OF
DISCHARGE, AND OTHER SANCTIONS.

    10. Unless otherwise ordered by the Court, the attorney for the Debtor(s) is allowed the
attorney fee set forth in the Disclosure of Compensation of Attorney for Debtor and Application
for Allowance of Fees in Chapter 13 Case (LBR Form 2016-1(b)), provided the amount
requested does not exceed $3,700. See Local Bankruptcy Rule 2016-1(b)(2)(A) and (B) (the “No
Look Fee”).

SO ORDERED.

Copies to:
All Creditors and Parties in Interest
